Citation Nr: 1336583	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as caused or aggravated by service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active service from January 1968 until August 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In pertinent part, the RO denied service connection for hypertension and peripheral neuropathy of the bilateral upper and lower extremities.  This claim has since been transferred to the RO in Portland, Oregon. 

The Veteran and his spouse appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2012. 

In December 2012 the Board remanded the issue on appeal, as well as the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, for further development.  

During the pendency of the appeal, a March 2013 rating decision granted the Veteran service connection for peripheral neuropathy of the right upper extremity and of the left extremity (diagnosed as carpal tunnel syndrome) and assigned both extremities a noncompensable evaluation effective March 3, 2008, and a 30 percent disability rating effective January 28, 2013, for the right upper extremity, and a 20 percent disability rating effective January 28, 2013, for the left upper extremity.  A May 2013 rating decision granted the Veteran service connection for peripheral neuropathy of the right upper extremity and of the left extremity and assigned an initial non compensable evaluation for extremities, effective October 1, 2008, and a 20 percent evaluation for both extremities, effective October 1, 2008.   No appeals were taken from the above decisions.  Thus, the Board finds that for the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities all benefits sought on appeal have been granted and the issues are no longer before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In May 2013 the Board remanded the issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, in order for the Veteran to be afforded a new VA examination.  The remand stated that private medical records include treatment records for essential hypertension.  It was also stated that the November 2009 VA examiner found no evidence of diabetic nephropathy and did "not feel that essential hypertension...is due to diabetes mellitus, nor can I find any evidence that it is aggravated by it." Also, that in contrast, in an October 2009 letter, Dr. J. Alferes reported that the Veteran had hypertension, diabetes and erectile dysfunction, and that all those conditions were interrelated.   He opined that "diabetes accelerates atherosclerosis which contributes to hypertension".   In a March 2012 letter, Dr. J. Alferes reported that diabetes mellitus is indirectly affected by and "may contribute to his other medical problems...hypertension".  

The Board then remanded in order for the Veteran to be afforded a VA examination to determine the nature and etiology of the Veteran's hypertension, to include on both a direct service connection basis and a secondary service connection basis.  The Veteran was afforded a VA examination in June 2013; it was stated that the Veteran had a diagnosis of hypertension since 1976.  The Veteran stated that he was diagnosed with hypertension at the same time he was diagnosed with diabetes mellitus; however, the Board notes that the date of record of diagnosis for diabetes mellitus is 1986.  The VA examiner stated that the Veteran's hypertension preceded his diabetes mellitus by many years according to the documentation from Kaiser Permanente; he opined that the Veteran's diabetes mellitus did not cause his hypertension.  He also stated that the course of hypertension over the years appears relatively well controlled and stable with "no indication of unusual aggravation."  In addition, the Veteran did not have renal disease to account for hypertension aggravation. 

The Board finds that while the June 2013 VA examiner opined on the basis of causation he failed to comply with the December 2012 remand on the basis of direct service connection.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Thus, the Board finds that the Veteran's claims file must be sent to the June 2013 VA examiner for an addendum opinion on direct service connection; he should also provide a rationale for his aggravation opinion on what was meant by "no indication of unusual aggravation".  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA outpatient treatment records.   The most recent private records from Kaiser Permanente are dated in October 2009.  

2.  Return the claims file to the June 2013 VA examiner in order to provide an additional addendum opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed. 

The VA examiner should answer the following questions:

A) Is it at least as likely as not (50-50 percent probability or greater) that the Veteran's hypertension is related to the Veteran's military service?

B) Is it at least as likely as not that the Veteran's hypertension is aggravated (permanently worsened) by his service-connected diabetes mellitus?  Clarify the June 2013 opinion of "no indication of unusual aggravation."

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

If the June 2013 VA examiner is unavailable, another qualified examiner should be asked to provide the opinion.  At the discretion of the new VA examiner, a new examination may be conducted in order to obtain such an opinion, and then one should be scheduled.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.


3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.    
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


